NEWS RELEASE


CROFF ENTERS INTO A PROSPECT PARTICIPATION AGREEMENT RELATED TO ITS YORKTOWN
RE-ENTRY PROGRAM

DENVER, COLORADO - NOVEMBER 12, 2004 - CROFF OIL COMPANY (OTCBB: COFF) announced
today that it has signed a Prospect Participation Agreement with an independent
energy company to participate in the development of its Yorktown Re-entry
Program located in Dewitt County, Texas. Under the general terms of the
Agreement Croff will retain a 25% working interest in the Prospect and the
participant partner will acquire a 75% working interest. The companies will
jointly develop the re-entry prospects in an area containing up to 1,100 acres
with 8 re-entry prospects, as well as new drilling locations. The parties intend
to complete wells in the Wilcox formation for natural gas and condensate. The
Prospect Agreement provides for the parties to work together in this area of
mutual interest for a period of up to 5 years. Croff will announce further
details at a later date.

Croff is an independent energy company engaged in the business of oil and
natural gas production, primarily through ownership of perpetual mineral
interests and acquisition of producing oil and natural gas leases. The Company's
principal activity is oil and natural gas production from non-operated
properties. The Company acquires, owns, and produces, producing and
non-producing leases and perpetual mineral interests in Alabama, Colorado,
Michigan, Montana, New Mexico, North Dakota, Oklahoma, Texas, Utah and Wyoming.
Further information is available from Croff's website at www.croff.com.

This release contains certain forward-looking statements within the meaning of
the Federal securities laws. Such statements are based on management's current
expectations, estimates and projections, which are subject to a wide range of
uncertainties and business risks. Factors that could cause actual results to
differ from those anticipated are discussed in the Company's periodic filings
with the Securities and Exchange Commission, including its Annual Report on Form
10-K for the year ended December 31, 2004.

Contact: Stuart Krooneberg
Secretary and CFO
(303) 383-1555
stuart@croff.com
